HOUGH, Circuit Judge
(dissenting). This broker produced purchasers, who were ready, willing, and able enough to do everything needful, except satisfy British law in the sale of a British vessel. The arrangement for which this court rewards plaintiff below would have subjected the purchasers to penalties, if not to criminal prosecution, made the ship something that had better be kept hidden from the maritime power of Great Britain, and rendered it practically impossible for vendors to stay in the shipping business. To produce such an imbroglio is not a service, and to call it a sale is a misnomer. What seems to me error arises from totally disregarding the law of the ship’s flag.
I dissent.